DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, are pending and under consideration. The amendment tiled on 03/25/2021 has been entered. 
For compact prosecution the examiner contacted applicant's representative Ms, Stephanie Vavra on 11/18/2020 and faxed a proposed claim amendment as set forth herein; “Claim 1.  A transgenic mouse whose genome comprises a stably integrated expression construct comprising a nucleic acid encoding a variant platelet membrane glycoprotein IlIa (GPIlla) comprising the polypeptide sequence as set forth in SEQ ID NO: 26, wherein said mouse exhibits expression of the variant GPIlla in the platelets of the mouse, and wherein said variant GPIlla protein can bind to an anti-HPA-la antibody. Claim 2. Cancel. Ms. Vavra and the examiner discussed the proposed claim amendments and Ms. Vavra agreed because SEQ ID NO: 25 containing the mutation set forth in the claim  and SEQ ID NO: 26 are identical, so it is appropriate to bring the limitation of claim 2 into claim 1 and recite the phenotype of the mouse. However, Ms. Vavra after talking to the applicants on 11/23/2020 requested the examiner to issue an office action in order to provide applicants time to consider claim amendments. 
Withdrawn/Claim Rejections - 35 USC § 112/Necessitated by Amendment
Claims 31-32 rejected under 35 U.S.C, 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of canceled claims 31-32.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim recites “an anit” instead of “anti” due to a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a transgenic mouse whose genome comprises a nucleic acid encoding a variant platelet membrane glycoprotein IlIa (GPIIIa) comprising a variant of SEQ ID NO: 25, wherein the variant of SEQ ID NO: 25 comprises mutations T30A, S32P, Q33L, N39D, and M470Q in SEQ ID NO: 25, wherein said mouse exhibits expression of the variant GPIlla as set forth in SEQ ID NO 26 in the platelets of the mouse, and wherein said variant GPIlla protein can bind to an anti-HPA-la antibody does not reasonably provide enablement for a transgenic mouse that do not express a variant GPIIIa comprising the sequence set forth in SEQ ID NO: 26. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the Invention. The claim 1 is directed to a transgenic mouse whose genome comprises a nucleic acid encoding a variant platelet membrane glycoprotein IlIa (GPIIIa) comprising a variant of SEQ ID NO: 25, wherein the variant of SEQ ID NO: 25 comprises mutations T30A, S32P, Q33L, N39D, and M470Q in SEQ ID NO: 25, and wherein the variant GPIIIa can bind to an anti-HPA-la antibody. Claim 2 is directed to the transgenic mouse of claim 1, wherein the mouse expresses a variant GPIIIa comprising the sequence set forth in SEQ ID NO: 26.
Breadth of the claims.  The claims broadly encompass a transgenic mouse lacking a phenotype. The claim 1, embraces a transgenic mouse comprising a variant of SEQ ID NO: 25, having T30A, S32P, Q33L, N39D, and M470Q in SEQ ID NO; 25 protein expressed in a single cell, any cell and/or all cells of the transgenic mouse.  
State of the Art/Predictability of the Art. The specification provides no guidance with regard to the phenotype of the claimed mice, thus, one of skill in the art, would not know how to use these mice. To this end, the specification does not provide guidance for any particular phenotype for the claimed transgenic mouse, other than the anticipated lack of expression of the variant GPIlla in the platelets of the mouse.   

The claims do not recite any functional phenotype for a skilled artisan to make and use the claimed transgenic mouse. 
The specification solely teaches the generation of a transgenic mouse whose genome comprises the polypeptide sequence as set forth SEQ ID NO: 25, having the claimed mutations, wherein said mouse exhibits expression of the variant GPIIIa protein in the platelets of the mouse. The specification teaches the generation of a murine model of fetal/neonatal alloimmune thrombocytopenia (FNAIT) using CRISPR/Cas9-mediated homology directed repair. Specifically, this embodiment demonstrates generation of a transgenic mouse comprising T30A, S32P, Q33L, N39D, and M470Q (APLDQ) mutations in GPIIIa, relative to SEQ ID NO: 25 (example 1, [0089]). One-step generation of mice expressing the APLDQ humanized form of murine GPIIIa [0093] (example 1). Introduction of amino acid substitutions into murine and human GPIIIa plasmids [0094]. The cDNA expression vector, pCMV3-mouse ITGB3, encoding murine GPIIIa, was purchased from Creative Biogene (Shirley, NY). Nucleotide substitutions were introduced into this plasmid using a Quick-Change site-directed mutagenesis kit (Stratagene, La Jolla, CA) to convert T30 ➔A, S32 ➔P, Q33 ➔L, and N39 ➔D, resulting in a plasmid encoding murine GPIIIa containing a completely humanized PSI domain, termed APLD murine GPIIla. Using this as a template, additional mutations were introduced in the codons encoding M470 and P446 within the murine EGF1 domain to humanize them to Q470 and H446, respectively, with the resulting constructs referred to as APLDQ, APLDH, and APLDQH. Conversely, G463P464 ➔DQ, H446 ➔P, and Q470➔M mutations were introduced into the human 463Q464, P446, or M470 within the human EGF1 domain. Primers used to introduce these mutations are listed in Table 1. All constructs and mutations were confirmed by nucleotide sequencing [0094].  [0096] Expression of wild-type and mutant allb/3 isoforms - HEK 293FT  cells were transfected with a plasmid encoding human allb together with a plasmid encoding wild-type or mutant forms of murine or human GPIIla. HEK 293FT cells were grown in 6-well plates in DMEM containing 10% FBS without antibiotics one day before transfection to obtain 80-90% confluency at the time of transfection. Cells were transfected with 1 μg of each plasmid and 5 μL of Lipofectamine 2000 (Invitrogen) in 250 μL of Opti-MEM I Reduced Serum Medium. Following transfection, cells were grown for an additional 48 h at 37 °C to allow for protein expression. [0097] Flow cytometry - Flow cytometry analysis of antibody binding to transiently transfected HEK293 cells was performed 48 hours post-transfection using a FACSCanto II or an Accuri C6 flow cytometer (BD Biosciences). Non-transfected cells were used as negative control. Antibody binding was detected using FITC-labeled goat (Fab')2 anti-human IgG, FITC labeled goat (Fab')2 anti-mouse IgG, as appropriate. Data were analyzed using FlowJo software (Tree Star Inc., Ashland, OR). [0098] Inhibition of PAC-I binding to human aJJb/JJ by anti-HPA-1a alloantibodies -HEK293FT cells were transfected with wild-type human allb~3 plus EGFP. The cells were preincubated with mAbs SZ21, B2Gl, or 26.4 at 2.5 μg/ml, or with purified total IgG from normal control, PTP or FNAIT samples at a 1 :50 dilution at room temperature for 30 min, and then incubated for another 30 min after adding 2.5 μg/ml PAC-1 with 0.2 mM ca+2 and 2 mM Mn+2. The cells were stained separately with the murine mAb, AP3, to detect total ~3 surface expression to be able to normalize the binding and competition data. EGFP-positive cells were analyzed by flow cytometry after staining with Alexa Fluor 647-conjugated goat anti-mouse IgM (for PAC-1) or Alexa Fluor 647-conjugated goat anti-mouse IgG (for AP3). The mean fluorescence intensity (MFI) of PAC-1 binding was normalized to ~3 expression and presented as a percentage of control in the absence of anti-HP A-1a alloantibodies. [0099] [00100] Molecular modeling and docking - The model of the variable region of B2G 1 Fab was generated using the Rosetta Antibody Protocol 25 -29_ The structures of the PSI and I-EGF1 domains from the crystal structure of allb~3 30 (PDB code: 3FCS) were docked into the CDR loop regions of antibody B2Gl using the ClusPro protein-protein docking server 31 -35_ Residues A3O, P32 and L33 were defined as the docking sites on integrin beta3. Non-complementarity determining regions were automatically masked using 'Antibody mode'. [00101] Statistics - Data shown are mean ± SEM. Statistical comparisons were made using an unpaired, two-tailed Student's t test. Differences were considered statistically significant at P <0.05. Results, in paragraph [00102] Recreating the HPA-la epitope in the PSI domain of murine platelet GPIIIa. As illustrated in FIGS. 1A-lB and FIG. 2A, polymorphic amino acid Lem3 is located at the end of a long flexible loop extending from the PSI domain of GPIIla. Previous studies incorporating a series of amino acid substitutions into a small construct comprised of murine GPIIIa N-terminal residues 1-66 demonstrated that humanizing T30A, S32£, Q331, and N39D (shown schematically in FIG. 2A) is required to reconstitute binding of the Type I, HPA-la-selective mAb, SZ21, and at least several human polyclonal anti-HPA-1a alloantisera. Based on these data, a CRISPR strategy was devised (FIG. 2B) to introduce a repair template into exon 3 of the murine ITGB3 locus that would encode these four amino acid [00103] Specific amino acids within the EGF I domain of GPIIIa are required to support the binding of Type II HPA-la antibodies - Previous studies have shown that the immune response to HPA-la is both polyclonal and heterogeneous, with some alloantisera containing subpopulations that require, in addition to polymorphic amino acid 33, discontinuous sequences within still-to-be-characterized regions of the linearly distant EGF1 domain. As shown in FIG. 3A, the prototypical Type I HPA-1a-specific mAb, SZ21, binds readily to APLD, but not wild-type, murine GPIIIa (muGPIIIa), confirming re-creation of its epitope within the murine PSI domain. To gain further insight into the structural requirements necessary for the binding of antibody populations likely to exist in more complex polyclonal human maternal anti-HPA-1a alloantisera, we examined the ability of five different human FNAIT alloantisera to bind to muGPIIIa, APLD muGPIIIa, or human GPIIIa that had been immobilized in microtiter wells. As shown in FIG. 3B, three of the five representative alloantisera reacted with APLD muGPIIIa, whereas two others did not, consistent with the notion that these alloantisera contain a preponderance of so-called Type II anti-HPA-1a alloantibodies 19 that require residues outside the humanized PSI domain for their binding. The reactivities and specificities of additional human anti-HPA-1a alloantisera are shown in FIG. 7. In paragraph [00104] the specification described to determine the structural requirements for binding of Type II anti-HPA-1a antibodies, we examined the binding of the prototypical Type II antibody, mAb 26.4, to murine APLD platelets. As shown in FIG. 4A, similar to human alloantiseras 1 and 5 in FIG. 3B, mAb 26.4 was unable to bind murine platelets expressing APLD GPIIla. Close examination of the interface between the PSI and EGF1 domain (FIG. 4B) revealed that a loop extending out from the EGF1 domain of human GPIIIa brings amino acid Q470 into close proximity with polymorphic residue Lem3. This residue is a methionine in murine GPIIIa (Ser469 is conserved ➔ Q (see methods) in the murine EGF1 domain. mAb 26.4 now bound readily to platelets from this second generation HPA-1a humanized transgenic mouse, which we designated the APLDQ mouse (FIG. 4A). In contrast, the binding of mAb SZ2 l was not enhanced by additional humanization of the EGF1 domain, consistent with its being classified as a Type I antibody whose epitope is entirely contained within the PSI domain. Unexpectedly, platelets from the APLDQ mouse were completely unreactive with an HPA-1a-specific mAb, termed B2G1 that had been isolated by phage display from an HPA-1a allo-immunized woman, demonstrating additional unsuspected complexity in the specificities of antibody subpopulations that can exist in polyclonal maternal anti-HPA-1a alloantisera.
The state of the prior art and the predictability or lack thereof in the art: 
As a first issue, claim 1 embraces a transgenic mouse that does not express the variant GPIIIa in any cell and/or all cells of the transgenic mouse. The state of the art pertaining to mouse phenotype having a transgenic protein expressed in any cell and/or cells of the transgenic mouse is known in the art. However the resulting phenotype of the transgenic variant of GPIIIa mouse is unpredictable due to similar phenotype of a wild type mouse expressing the polypeptide of SEQ ID NO: 25 in any cells or all cells. 
The specification provides no guidance with regard to the phenotype of the claimed mice, thus, one of skill in the art, would not know how to use these mice.    To this end, the specification does not provide guidance for any particular phenotype for the claimed transgenic mice, other than the anticipated lack of expression of the knocked out gene.   
Although one of skill in the art would know how to produce a knockout mouse, one of skill could not rely upon the state of the art to predict the resultant phenotype of the mouse.  
 effective filing date of the claimed invention to practice over the full scope of the invention claimed. This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the working examples provided and solely guidance in the specification for a mouse as scoped above, the level of skilled artisan which is high, and the unpredictable nature of the art.

However, there is no minimal physiological or phenotypic result which would necessarily tell a skilled artisan the transgenic mouse has developed the variant GPIIIa comprises mutations T30A, S32P, Q33L, N29D, and M47QQ in SEQ ID NO; 25. For example Zhu (Nature Communications, pp 1-13, 2019, previously cited) notes that while introducing individual human amino acids can be critical for modelling human biology and pathology in mouse, this is not always sufficient. A dominant human pathogenic amino-acid mutation in the VCP (valosine containing protein) gene results in inclusion body myopathy associated with Paget disease of bone and frontotemporal dementia (IBMPFD) and ALS, but the same heterozygous mutation has little effect in mice (p 5, 1st column last paragraph). For many models, the humanization of specific stretches of amino acids or whole protein domains is key to answering mechanistic questions (p 5, 1st column last paragraph), (ii) Zhu notes that Unexpected effects. The phenotype of a genetic mouse model-transgenic or genomically  observed outcome is different from expectation (p 9, 2nd column last paragraph). To highlight the need to work with a wild-type genomically humanized animal as a control, where possible, when studying genomically humanized mutants. This is to ensure that unexpected phenotypes that derive from the human DNA per se are distinguished from those associated with the mutation, in particular when introducing many kb- or Mb-sized stretches of DNA (p 10 1st column 4th paragraph). Tratar (Front. Oncol, 8(268): 1-18, 2018, previously cited) notes that the off-target editing activity of the CRISPR/Cas9 system presents a concern and potential limitation. This activity could affect the phenotype of CRISPR/Cas9-generated mouse mutants, such that the phenotype is not related to the on-target event but rather some modification(s) elsewhere in the genome (p 13, 2nd column 2nd paragraph). Markossian (Journal of Molecular Endocrinology, 57: R81-R92, 2016, previously cited) notes that CRISPR/Cas9 in generating transgenic mice, there are currently two main limitations to in ovo genome editing in mice: the first is mosaicism, which is frequent in founder mice. The second is the difficulty to evaluate the advent of off-target mutations, which often imposes to wait for germline transmission to ensure genetic segregation between wanted and unwanted genetic mutations (abstract).
Therefore, the skilled artisan would be required to perform under levels of experimentation in order to practice the claimed invention. The instant specification does not reduce to practice the claimed invention; the instant specification does not provide guidance on how to reasonably predict what phenotype a transgenic mouse whose genome comprises a nucleic acid encoding a variant platelet membrane glycoprotein Ilia (GPlIIa) having at least 95% identity to SEQ ID NO: 25, wherein the variant GPlIIa comprises mutations T30A, S32P, G33L, N29D, and M470Q in SEQ ID NO: 25. The instant specification does not disclose how to address and overcome the inconsistencies of CRISP transgenic mouse lacking phenotypes in the art. Thus, the skilled artisan would be forced to identify introducing individual human 
As a second issue, claim 2, embraces the transgenic mouse to claim 1, wherein the mouse expresses a variant GPIIIa comprising the sequence set forth in SEQ ID NO: 26. The sequence of SEQ ID NO: 26 is identical to SEQ ID NO: 26 (see BLAST alignment below between SEQ ID NO: 25 and SEQ ID NO: 26).
BLAST alignment below between SEQ ID NO: 25 and SEQ ID NO: 26 depicted below;
Sequence ID: Query_65067Length: 762Number of Matches: 1
Related Information
Range 1: 1 to 762Graphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
Frame
1576 bits(4080)
0.0()
Compositional matrix adjust.
762/762(100%)
762/762(100%)
0/762(0%)


Features:
Query  1    ESNICTTRGVNSCQQCLAVSPVCAWCSDETLSQGSPRCNLKENLLKDNCAPESIEFPVSE  60
            ESNICTTRGVNSCQQCLAVSPVCAWCSDETLSQGSPRCNLKENLLKDNCAPESIEFPVSE
Sbjct  1    ESNICTTRGVNSCQQCLAVSPVCAWCSDETLSQGSPRCNLKENLLKDNCAPESIEFPVSE  60

Query  61   AQILEARPLSSKGSGSSAQITQVSPQRIALRLRPDDSKIFSLQVRQVEDYPVDIYYLMDL  120
            AQILEARPLSSKGSGSSAQITQVSPQRIALRLRPDDSKIFSLQVRQVEDYPVDIYYLMDL
Sbjct  61   AQILEARPLSSKGSGSSAQITQVSPQRIALRLRPDDSKIFSLQVRQVEDYPVDIYYLMDL  120


            SFSMKDDLSSIQTLGTKLASQMRKLTSNLRIGFGAFVDKPVSPYMYISPPQAIKNPCYNM
Sbjct  121  SFSMKDDLSSIQTLGTKLASQMRKLTSNLRIGFGAFVDKPVSPYMYISPPQAIKNPCYNM  180

Query  181  KNACLPMFGYKHVLTLTDQVSRFNEEVKKQSVSRNRDAPEGGFDAIMQATVCDEKIGWRN  240
            KNACLPMFGYKHVLTLTDQVSRFNEEVKKQSVSRNRDAPEGGFDAIMQATVCDEKIGWRN
Sbjct  181  KNACLPMFGYKHVLTLTDQVSRFNEEVKKQSVSRNRDAPEGGFDAIMQATVCDEKIGWRN  240

Query  241  DASHLLVFTTDAKTHIALDGRLAGIVLPNDGHCHIGTDNHYSASTTMDYPSLGLMTEKLS  300
            DASHLLVFTTDAKTHIALDGRLAGIVLPNDGHCHIGTDNHYSASTTMDYPSLGLMTEKLS
Sbjct  241  DASHLLVFTTDAKTHIALDGRLAGIVLPNDGHCHIGTDNHYSASTTMDYPSLGLMTEKLS  300

Query  301  QKNINLIFAVTENVVSLYQNYSELIPGTTVGVLSDDSSNVLQLIVDAYGKIRSKVELEVR  360
            QKNINLIFAVTENVVSLYQNYSELIPGTTVGVLSDDSSNVLQLIVDAYGKIRSKVELEVR
Sbjct  301  QKNINLIFAVTENVVSLYQNYSELIPGTTVGVLSDDSSNVLQLIVDAYGKIRSKVELEVR  360

Query  361  DLPEELSLSFNATCLNNEVIPGLKSCVGLKIGDTVSFSIEAKVRGCPQEKEQSFTIKPVG  420
            DLPEELSLSFNATCLNNEVIPGLKSCVGLKIGDTVSFSIEAKVRGCPQEKEQSFTIKPVG
Sbjct  361  DLPEELSLSFNATCLNNEVIPGLKSCVGLKIGDTVSFSIEAKVRGCPQEKEQSFTIKPVG  420

Query  421  FKDSLTVQVTFDCDCACQAFAQPSSPRCNNGNGTFECGVCRCDQGWLGSMCECSEEDYRP  480
            FKDSLTVQVTFDCDCACQAFAQPSSPRCNNGNGTFECGVCRCDQGWLGSMCECSEEDYRP
Sbjct  421  FKDSLTVQVTFDCDCACQAFAQPSSPRCNNGNGTFECGVCRCDQGWLGSMCECSEEDYRP  480

Query  481  SQQEECSPKEGQPICSQRGECLCGQCVCHSSDFGKITGKYCECDDFSCVRYKGEMCSGHG  540
            SQQEECSPKEGQPICSQRGECLCGQCVCHSSDFGKITGKYCECDDFSCVRYKGEMCSGHG
Sbjct  481  SQQEECSPKEGQPICSQRGECLCGQCVCHSSDFGKITGKYCECDDFSCVRYKGEMCSGHG  540

Query  541  QCNCGDCVCDSDWTGYYCNCTTRTDTCMSTNGLLCSGRGNCECGSCVCVQPGSYGDTCEK  600
            QCNCGDCVCDSDWTGYYCNCTTRTDTCMSTNGLLCSGRGNCECGSCVCVQPGSYGDTCEK
Sbjct  541  QCNCGDCVCDSDWTGYYCNCTTRTDTCMSTNGLLCSGRGNCECGSCVCVQPGSYGDTCEK  600

Query  601  CPTCPDACSFKKECVECKKFNRGTLHEENTCSRYCRDDIEQVKELTDTGKNAVNCTYKNE  660
            CPTCPDACSFKKECVECKKFNRGTLHEENTCSRYCRDDIEQVKELTDTGKNAVNCTYKNE
Sbjct  601  CPTCPDACSFKKECVECKKFNRGTLHEENTCSRYCRDDIEQVKELTDTGKNAVNCTYKNE  660

Query  661  DDCVVRFQYYEDTSGRAVLYVVEEPECPKGPDILVVLLSVMGAILLIGLATLLIWKLLIT  720
            DDCVVRFQYYEDTSGRAVLYVVEEPECPKGPDILVVLLSVMGAILLIGLATLLIWKLLIT
Sbjct  661  DDCVVRFQYYEDTSGRAVLYVVEEPECPKGPDILVVLLSVMGAILLIGLATLLIWKLLIT  720

Query  721  IHDRKEFAKFEEERARAKWDTANNPLYKEATSTFTNITYRGT  762
            IHDRKEFAKFEEERARAKWDTANNPLYKEATSTFTNITYRGT
Sbjct  721  IHDRKEFAKFEEERARAKWDTANNPLYKEATSTFTNITYRGT  762



Therefore, claim 2 is variant protein that need to be expressed by the transgenic mouse of claim 1 in order for variant GPIIIa to bind an anti HPA-1a antibody. Therefore one of skill in the art would not know how to use said mouse in a way that is distinguished from the transgenic mouse of claim 1. Given there are no differences in the expression of the GPIIIa transgene of SEQ ID NO: 26 vs a transgenic mouse having  the polypeptide of SEQ IDF NO: 26, importantly when taken with the lack of guidance in the specification for a transgenic mouse  effective filing date of the claimed invention to practice over the full scope of the invention claimed. 
In view of the foregoing, when all of the Wands factors are considered together, they establish a prima facie case that the specification is not enabling for the claims. While a lack of a working embodiment cannot be a sole factor in determining enablement, the lack of any working examples, in light of the unpredictable nature of the art and the lack of direction applicants present, provides additional weight to the lack of enablement in consideration of the Wands factors as a whole. Thus, one of ordinary skill in the art would not have had a reasonable expectation of success in using the claimed invention.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632